

COURT OF APPEAL FOR ONTARIO

CITATION:
Toronto-Dominion
    Bank v. Piro, 2012 ONCA 666

DATE: 20121002

DOCKET: C55334

Sharpe, Gillese and Watt JJ.A.

BETWEEN

The Toronto Dominion Bank

Plaintiff (Respondent)

and

Angelo Piro and 1316679 Ontario Ltd.

Defendant (Appellant)

Angelo Piro, in person

David Lipkus, for the respondent

Heard: October 1, 2012

On appeal from the order of Justice Wailan Low of the Superior
    Court of Justice, dated March 26, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the part of the motion judge in denying an
    adjournment and granting summary judgment.  The appellant had filed no material
    in defence of the claim despite the timetable ordered previously by the motion
    judge. There is still nothing in this record to indicate that there is any defence
    to the respondents claim. The appellant is simply asking for time to rearrange
    his affairs. This is not a remedy open to us. Appeal dismissed. Costs to the
    respondent fixed at $4,212.97 inclusive of disbursements and taxes.

